Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Cehn CN 104819315 using PE2E translation for rejection.

	Per claim 1 Zhang et al. teaches a sounding device (Title), comprising: a housing body (2; see fig.3, “shell”) with an accommodating space (211 & 212); 5a speaker unit (3 & 31) accommodated in the accommodating space (see fig.6); a one-way inlet valve (1a) and a one-way outlet valve (14) fixed on the housing body (see fig.1); wherein the speaker unit comprises a diaphragm (31) for partitioning the accommodating space into a front cavity (see fig.5-6, “space in front of 22”) and a back cavity (24, see fig.5-6); 10the one-way inlet valve (1a) communicates the outside and the back cavity for introducing air into the back cavity when the volume of the back cavity is increased through vibration of the diaphragm (background technology); the one-way outlet valve (14) communicates the back cavity and the outside for discharging the air in the back cavity outside when the volume of the back 15cavity is reduced through the vibration of the diaphragm (background technology).  
	Per claim 13 Zhang et al. teaches mobile terminal (Background technology discloses mobile phone, tablet computer incorporating the sounding device), comprising a housing (Examiner note: a mobile phone has a housing”) with a containment space (Examiner note: a mobile device has a containment space) and a sounding device as described in claim 1 assembled in the housing (Background technology), wherein an air inlet and an air outlet, which penetrate through the housing and separately 25communicate the containment space and the outside are formed in the housing; 20the one-way inlet valve communicates the containment space and the back cavity; and the one-way outlet valve communicates the back cavity and the air outlet (background technology).
Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Dory et al. US2019/0394556.

	Per claim 1 Dory et al. teaches a sounding device (100), comprising: a housing body (108a & 106) with an accommodating space (see fig.2, “portion in front and at back of 138”); 5a speaker unit (126) accommodated in the accommodating space (see fig.2); a one-way inlet valve (104 & 124; [0017], “entry point”) and a one-way outlet valve (102 & 122; [0017], “exit port”) fixed on the housing body (see fig.2); wherein the speaker unit comprises a diaphragm  (126 & 138, [0011], [[0022], 0023], “the vibrating portion of 126  and the surround 138 vibrates back and forth by the transducer, therefore they are both in combination diaphragms”) for partitioning the accommodating space into a front cavity (see fig.2, “portion including 136 is the front”) and a back cavity (see fig.2, “portion including inlet and outlet valve 102 & 104 is the back cavity”); 10the one-way inlet valve (104 & 124) communicates the outside and the back cavity for introducing air into the back cavity when the volume of the back cavity is increased through vibration of the diaphragm ([0017]-[0021]); the one-way outlet valve (102 & 122) communicates the back cavity and the outside for discharging the air in the back cavity outside when the volume of the back 15cavity is reduced through the vibration of the diaphragm ([0017]-[0021]).  
	Allowable Subject matter

3.	Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 2, includes allowable subject matter because of the sounding device as described in claim 1, wherein a first through hole communicating the outside and the back cavity is formed in the housing body; the one-way inlet valve comprises a first bracket fixed at an inner side of the housing body and completely covering the first through hole, and a first 20diaphragm attached to one side, far away from the first through hole, of the first bracket; the first bracket comprises a first bracket body fixed at the inner side of the housing body, and a first air channel and second air channels penetrating 17through the first bracket body respectively; the first air channel communicates with the first through hole; the second air channels are arranged around the first air channel at intervals; the second air channels extend to the periphery of the first bracket body and communicate with the back cavity; 5the first diaphragm comprises a first vibration part capable of moving up and down relative to the first bracket body and defining an intake space together with the first bracket body when moving to be spaced apart from the first bracket body, a first folded ring part extending from the periphery of the first vibration part, and a first fixation part diffusing and extending outwards 10from one end, far away from the first vibration part, of the first folded ring part; the first fixation part is attached to and fixed on the first bracket body and covers one part of the second air channels; the first fixation part, the second air channels and the housing body cooperatively define an air inlet passage communicating the back cavity and the intake space; and the first air channel 15communicates the intake space and the first through hole. 
	Claims 3-6 depends on claim 2, therefore allowable for the same reason.
	Claim 7, includes allowable subject matter because of the sounding device as described in claim 1, wherein a second through hole communicating the outside and the back cavity is also formed in the housing body; the one-way outlet valve comprises a second bracket fixed at the outer side of the housing body and completely covering the second through hole, and a second diaphragm attached to one side, far away from the second through hole, of the second bracket; the second bracket comprises a second bracket body fixed at the outer side of the housing body, and a third air channel and fourth air channels penetrating through the second bracket body respectively; the third air channel communicates with the second through hole; the fourth air channels are arranged around the third air channel at intervals; the fourth air is channels extend to the periphery of the second bracket body and communicate with the outside; the second diaphragm comprises a second vibration part capable of moving up and down relative to the second bracket body and defining an exhale space together with the second bracket body when moving to be spaced apart from the second bracket body, a second folded ring part  extending from the periphery of the second vibration part, and a second fixation part diffusing and extending outwards from one end, far away from the second vibration part, of the second folded ring part; the second fixation part is attached to and fixed on the periphery of the second bracket body and covers one part of the fourth air channels; the second fixation part, the fourth air channels and the housing body cooperatively define an air outlet passage communicating the exhale space and the outside; and the third air channel communicates the exhale space and the second through hole.  
	Claims 8-12 depends on claim 7, therefore allowable for the same reason.
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsai US2010/0183180 discloses A speaker apparatus is provide, which includes a casing, a speaker disposed in the casing, and a one-way inlet valve and a one-way outlet valve disposed in the casing for introducing and discharging air so as to balance pressure inside the casing, thereby enabling an air cushion generated by the speaker to timely dissipate without interfering with air cushions subsequently generated to thus be more capable of reproducing sound with high fidelity.
	Han et al. US2004/0196999 discloses A speaker apparatus including a speaker, and a circuit to operate the speaker. The speaker apparatus further includes a speaker box having an opening to enclose a back of the speaker; a casing accommodating the speaker box combined with the speaker and the circuit therein, and communicating with an outside so as to dissipate heat from the circuit; and a duct penetrating the casing and the speaker box so as to emit back sound of the speaker. The present invention provides a speaker apparatus, which has high heat-dissipating efficiency, can be manufactured in various designs, and prevents a user from being burned.
	Cheng et al. US10613594 discloses a speaker sound cavity structure of a mobile terminal of the present disclosure, the speaker sound cavity structure includes an antenna supporting member arranged on a mobile terminal. The antenna supporting member includes a sound-guiding groove configured as a transmission channel for transmitting sound in the speaker sound cavity structure of the mobile terminal. A lead-out hole is configured to lead the sound in a speaker sound cavity into a new speaker sound cavity of the mobile terminal. A lead-in hole is configured to guide the sound in the speaker sound cavity of into the new speaker sound cavity of the mobile terminal. The speaker sound cavity structure is configured to guide the sound of the speaker sound cavity to the new speaker sound cavity of the mobile terminal, so that the space in the speaker sound cavity of the mobile terminal is expanded.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835